Citation Nr: 0010821	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  99-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, and Mary Moraja




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran, who was born in October 1931, served on active 
duty from October 1948 to September 1949.  He died in April 
1998 as the result of metastatic carcinoma of the lung.  

During his lifetime, the veteran was granted service 
connection for residuals of an injury to the right index and 
middle fingers with degenerative changes.  This disability 
was evaluated as 20 percent disabling for many years.  

The appellant, the veteran's surviving spouse, and Mary 
Moraja testified at a video conference hearing before the 
Board in September 1999.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the appellant's 
claim.  

2.  The veteran died in April 1998 as the result of 
metastatic carcinoma of the lung.  

3.  There is lay and medical evidence that the veteran began 
smoking in service.  

4.  The veteran's physician has stated that the veteran had a 
lifelong addiction to nicotine and cigarette smoking which 
began in service, and that the nicotine addiction and 
cigarette smoking directly led to severe, chronic obstructive 
pulmonary disease and lung cancer, which caused the veteran's 
death.  

5.  The available evidence of record supports the conclusion 
that the veteran's tobacco use and nicotine dependence which 
began in service causally led to the development of his fatal 
carcinoma, and materially and substantially contributed to 
cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is in 
order because his tobacco use and nicotine dependence, which 
began in service, materially and substantially contributed to 
cause his death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant contends, in essence, that the 
veteran began smoking in service and became nicotine-addicted 
during service.  She contends that the veteran was unable to 
stop smoking, even after he developed serious physical 
disabilities associated with his smoking.  She contends that 
the veteran's fatal carcinoma of the lung was caused by the 
veteran's use of tobacco and his nicotine addiction.  

I.  Background

The service medical records, including the separation 
physical examination in September 1949, are negative for any 
complaints, findings, or diagnoses indicative of a chronic 
respiratory disorder or carcinoma of the lung, or any mention 
of cigarette smoking or nicotine addiction.  

Pursuant to a claim in early 1982, the veteran was granted 
service connection for residuals of an injury to the index 
and middle fingers of the right hand, effective from February 
2, 1982.  

Department of Veterans Affairs (VA) outpatient treatment 
records in 1984 show that the veteran had emphysema, was a 
smoker, and was advised to quit smoking to help his 
emphysema.  VA outpatient reports in January 1990 show that 
the veteran continued to smoke, and that he had chronic 
obstructive pulmonary disease.  A history provided while he 
was hospitalized in 1992 for cardiovascular complaints 
mentioned that he had been smoking three packs of cigarettes 
daily for 40 years.  

A claim for service connection for the cause of the veteran's 
death was received from the appellant in early May 1998.  She 
submitted a statement from Robert H. Schell, M.D., dated on 
June 1, 1998, indicating that he had treated the veteran for 
lung cancer.  He expressed the opinion that the veteran 
"suffered a lifelong addiction to nicotine and cigarettes 
smoking which began while he was in the service."  Dr. Schell 
stated that, at about age 18, the veteran was given 
cigarettes by the service, which was a typical practice at 
the time, and that the veteran then sustained a heavy 
dependency on cigarettes and a nicotine addiction at the 
time, which manifested itself throughout the veteran's life 
and resulted in his death from lung carcinoma.  

Dr. Schell stated that he initially treated the veteran in 
September 1995 for squamous cell carcinoma of the left lower 
lobe, that part of the lung was surgically removed, and that 
he then developed a recurrence, or possibly a new primary 
lesion in the opposite lung, leading to his death.  Dr. 
Schell stated that, during his period of treatment, the 
veteran was severely addicted to cigarette smoking, and that 
he was unable to quit smoking cigarettes because of the 
nicotine addiction.  The veteran had significant chronic 
obstructive pulmonary disease at the time, but was unable to 
quit smoking in spite of the advice of multiple physicians 
and family members.  Dr. Schell expressed the opinion that 
the veteran developed a lifelong addiction to nicotine in the 
form of cigarette smoking as a result of his early exposure 
to cigarettes in service, that this led to severe chronic 
obstructive pulmonary disease and lung cancer, and that the 
lung cancer caused his death.  

Subsequently, in December 1998, an affidavit was received 
from the veteran's older brother stating that the veteran did 
not develop a smoking habit until he entered the Marine Corps 
in 1948.  The veteran's brother stated that the veteran was a 
habitual smoker when he returned home.  

VA and private medical reports were received from the 1980's 
and 1990's.  These reports show that the veteran smoked 
cigarettes, that he could not stop smoking, and that he had a 
long history of smoking.  One notation in October 1984 
indicated that he had smoked for 25 years, another notation 
in January 1991 indicated that he had smoked for 50 years, 
and another notation in October 1992 indicated that he had 
smoked most of his adult life.  The records in the 1990's 
contained diagnostic impressions of severe chronic 
obstructive pulmonary disease and a long history of heavy 
cigarette smoking.  

At a video conference hearing in September 1999, the 
appellant mentioned that she had been married to the veteran 
for only 3 1/2 years before he died, and that she had known 
him only a few years prior to their marriage.  She stated 
that she was not familiar with the veteran or his habits when 
he was a young man.  She stated that the veteran had 
attempted to quit smoking during the time that she had known 
him, but that he was unsuccessful.  Mrs. Moraja stated that 
she was a registered nurse, and that she observed that the 
veteran was addicted to nicotine and cigarette smoking.  
Subsequently, the appellant submitted additional medical 
records from the 1980's and 1990's (previously mentioned), 
and she waived consideration of such additional evidence by 
the regional office.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

A service-connected disability is one which was incurred in 
or aggravated by active service.  Certain chronic diseases 
are presumed to have been incurred in service, such as a 
malignant tumor, if manifested to a compensable degree within 
a prescribed period from the veteran's separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991). 

It is undisputed in this case that the underlying cause of 
the veteran's death was carcinoma of the lung, which was 
first manifested and diagnosed in the 1990's, more than 45 
years after the veteran was separated from service.  The 
appellant does not contend, and there is no competent 
evidence showing, that such condition was present in service 
or manifested to a compensable degree within one year of 
discharge from service.  The appellant does not contend that 
any service-connected disability substantially or materially 
contributed to the veteran's death, other than the veteran's 
use of tobacco and nicotine addiction.  Therefore, the issue 
before the Board relates solely to the question of the 
veteran's use of tobacco and nicotine dependence, and whether 
the veteran's use of tobacco and nicotine addiction were 
incurred in or aggravated by service and caused the veteran's 
death.

Initially, it should be noted that Congress has recently 
prohibited service connection or service connection for the 
cause of the veteran's death on the basis that such 
disability or death resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service.  See 38 U.S.C.A. § 1103 (West 1991 
as amended).  This law is applicable only to claims filed 
after June 9, 1998.  

The appellant's claim was filed prior to June 9, 1998, and 
the law applicable to such claim is herein reviewed, as it is 
more favorable to the appellant.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Further, in view of the evidence, 
particularly the statement from Dr. Schell, the Board finds 
that the appellant's claim is well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).   

Basically, the applicable law for claims involving tobacco 
use and nicotine addiction filed prior to June 9, 1999 is 
based on VAOPGCPREC Opinions 2-93 and 19-97.  Direct service 
connection may be established for disability or death if the 
evidence establishes that death or disease resulted from 
tobacco use during active service.  In essence, it must be 
shown that a disability demonstrated after discharge from 
service resulted from the use of tobacco during service.  

Where disease or disabling illness had their origin in 
tobacco use after service, secondary service connection may 
be established where the veteran developed a nicotine 
dependence during service, which led to continued use of 
tobacco after service.  

VAOPGCPREC 19-97 established that service connection could be 
established on a secondary basis, if the veteran acquired a 
nicotine dependence during service, and if the nicotine 
dependence was considered to be the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  This, in turn depended on 
affirmative answers to the following three questions:  (1)  
Whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions was answered in the affirmative, service 
connection could be established on a secondary basis.  
Basically, for secondary service connection, the evidence 
must show that tobacco use causally led to disease or death, 
that the tobacco use after service was proximately due to a 
nicotine dependence, and that such nicotine dependency was 
incurred in or aggravated in service.  

The VA has determined for the purposes of this General 
Counsel's Opinion that nicotine dependency and addiction may 
be considered a disease for purposes of the laws governing 
veterans' benefits.  The questions of whether the veteran had 
a nicotine dependence, whether such nicotine dependence was 
acquired during service, and whether such nicotine 
dependence, which arose during service, may be considered the 
proximate cause of disability or death, are medical 
questions.  See USB Letter 20-97-14 providing guidelines for 
the adjudication of tobacco claims.  Thus, there must be 
competent medical evidence that the veteran had a nicotine 
dependence, that the nicotine dependence caused the veteran's 
disease (through the continued use of cigarettes), and that a 
link exists between such nicotine dependence and service.  

In this case, the veteran's older brother has provided an 
affidavit that the veteran developed a smoking habit in 
service.  The contemporaneous service medical records are of 
no help in this case, as such service medical records provide 
no mention of the veteran's smoking or nonsmoking.  The 
medical records many years after service are also of no 
significant aid in this case, basically establishing that the 
veteran had a long history of heavy tobacco use, smoking two 
or more packs a day for most of his adult life.  Specific 
medical records and history provided during the veteran's 
lifetime are too vague or contradictory to provide any 
definitive indication when the veteran actually began smoking 
and acquired a nicotine dependency.  

However, the appellant has provided a detailed opinion from 
the veteran's treating physician of several years stating 
that:  (1) The veteran began smoking and developed a nicotine 
addiction in service; (2) that the veteran's continued 
smoking and nicotine addiction led to and caused chronic 
obstructive pulmonary disease and carcinoma of the lung; (3) 
and that the carcinoma of the lung caused the veteran's 
death.  While this physician's opinion does not state how and 
where this physician obtained the information that the 
veteran began smoking in service and established a nicotine 
dependency in service, there is no medical or lay evidence to 
dispute this history.  In essence, neither the service 
medical records nor the medical records available beginning 
in the 1980's and 1990's fails to negate the factual basis 
for this opinion.  The medical records in the 1980's and 
1990's confirm that the veteran had a long history of heavy 
smoking.  The specific notations in these medical records are 
too vague or contradictory to provide any definitive 
indication when the veteran actually began smoking and 
acquired a nicotine dependency.  

As a result, at this point, the Board emphasizes that matters 
of medical causation must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
With this in mind, it is noted that the record does not 
include any medical opinion or other evidence which would 
negate the opinion from Dr. Schell.  Accordingly, the medical 
evidence establishes that the veteran began smoking and 
developed a nicotine dependency in service, that the nicotine 
dependency and the continued smoking, which had its origin in 
service, was the proximate cause of the veteran's lung 
carcinoma, and that such carcinoma was the proximate cause of 
the veteran's death.  In this regard, there are several 
notations in the veteran's medical records in the 1980's and 
1990's showing that the veteran was nicotine-dependent, as 
the veteran was advised to quite smoking and could not.  
Further, there is Dr. Schell's opinion that the veteran was 
nicotine dependent.  

As a result of this analysis, in this case, the Board 
concludes that there is medical evidence that the veteran was 
nicotine dependent, that the veteran's nicotine dependence 
contributed to cause his death, and that there was a direct 
link between such nicotine dependence and service.  
Accordingly, service connection for the cause of the 
veteran's death is established.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



- 10 -




- 1 -


